PER CURIAM.
The state appeals an order of the trial court granting Everald Montgomery Reid’s motion to dismiss the information charging Reid with, inter alia, carrying a concealed firearm. There exists a genuine issue of material fact concerning the extent to which the firearm in question was concealed by Reid’s shirt. “[A] completely revealed weapon would not be a concealed weapon, and dismissal on motion would be proper. But it does not follow that a weapon, in order to be concealed, must be completely concealed.” State v. Sellers, 281 So.2d 397 (Fla. 2d DCA 1973); see also State v. Joseph, 506 So.2d 493 (Fla. 5th DCA 1987). The weapon could have been concealed; it is for the jury to determine whether it was concealed. Joseph, 506 So.2d at 494. We need not reach the state's remaining point on appeal concerning the sufficiency of the jurat.
The order of dismissal is quashed, and the cause is remanded for further proceedings.
Order quashed; remanded for further proceedings.